Citation Nr: 1712310	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery due to VA medical treatment in January 2008.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from February 1968 to September 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2014, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The evidence of record does not demonstrate that the physicians involved in the Veteran's right eye surgery in 2008 failed to exercise the degree of care that one would expect from a reasonable health care provider or that the Veteran suffered from an additional disability that resulted from an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery due to VA medical treatment in January 2008 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to determine eligibility to compensation under 38 U.S.C.A. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran has not objected to the adequacy of the examination, he has requested that he be afforded an examination with an independent provider.  However, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  As discussed more fully below, the December 2014 VA medical opinion is adequate.  The medical opinion was rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history and considered the requirements for an 1151 claim.  The medical opinion is based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

1151 Claim

The Veteran contends that he has residuals of right eye cataract surgery due to VA eye surgery in January 2008.  His claim was denied by the May 2010 rating decision.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct, the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

The evidence shows that the Veteran underwent right eye cataract surgery in January 2008 at the St. Louis VA Medical Center (VAMC).  In February 2008, he reported some minor discomfort, but that his vision was the same.  At an examination later in February 2008, he had a capsular tear resulting in dislocation of the lens.  By mid-February 2008, he reported pain and tearing with worsening vision.  In March 2008, he underwent additional surgery followed by laser treatment in June 2008.

In the Veteran's August 2011 VA Form 9, substantive appeal, he asserted that because the lens implant in his right eye did not stay in place after the January 2008 surgery, he had to have several subsequent laser surgeries to relieve the pressure.  He reported that his right eye now drifted to the right side, causing him to have double vision and partial blindness in that eye.

In April 2010, a VA examiner had the opportunity to review the Veteran's claims file and conducted an examination.  The examiner reported that the Veteran had elevated right eye intraocular pressure and decreased visual acuity.  The examiner opined that the Veteran's elevated right eye intraocular pressure seemed more likely than not that related to his right eye cataract surgery.  The examiner also opined that the Veteran's right eye decreased visual acuity was more likely than not related to his surgery.  However, the examiner reported that she was unable to determine that these were a result of carelessness or negligence.  In a June 2011 addendum opinion, the examiner reported that the Veteran was a high risk case for surgery because he had a mature cataract requiring Vision blue during the surgery and was a poor dilator requiring iris hooks during the surgery to help support the iris.  The examiner reported that the complications that followed surgery were thus reasonably foreseeable and the subsequent treatment was appropriate and adequate.

In December 2014, a different VA examiner had the opportunity to review the Veteran's claim file.  The examiner reported that from the very beginning of the Veteran's right eye cataract surgery it was apparent that it was a complex situation and would not be a routine cataract operation.  The examiner explained that visualization was poor due to the very dense cataract and noted the use of Vision blue and iris hooks during the surgery, which are used to enhance visualization and enlarge the pupil.  The examiner noted that during the surgery the posterior capsule was ruptured leading to another procedure.  The examiner noted that the Veteran returned to surgery in March 2008 and afterwards underwent laser surgery in June 2008.  The examiner opined that it was at least as likely as not that the Veteran's surgery led to the decrease of right eye vision.  However, the examiner reported that a ruptured posterior capsule is a well-known complication of cataract surgery that occurs in a certain small percentage of all cataract surgery patients.  The examiner explained that many of these patients recover vision quite nicely in spite of a ruptured capsule, and therefore there may have been other factors involved in his loss of vision.  The examiner found no evidence of carelessness, negligence, lack of proper skill, or error in judgment in Veteran's surgical care.  The examiner reported that the Veteran had undergone a well-established complication of cataract surgery and that the response to that complication at the time of surgery was timely and totally appropriate.  The examiner noted that the Veteran had preexisting problems that made him more susceptible to complications and that a ruptured posterior capsule during cataract surgery was a complication seen is a small percentage of all cataract surgeries.   The examiner reported that there were problems that arose post-operatively.  However, the examiner opined that these problems were handled in a timely and effective manner.

In this case, the December 2014 VA examiner opined that it was at least as likely as not that the Veteran's surgery led to the decrease of right eye vision.  However, the December 2014 examiner specifically concluded that the Veteran's right eye cataract surgery was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  He also noted that the Veteran suffered from a well-known complication of cataract surgery that occurs in a certain small percentage of all cataract surgery patients.  This opinion is supported by rationale that was grounded in the medical evidence of record.  Additionally, the examiner's conclusion is supported by the other VA medical opinions of record and has not been questioned by any medical professional.  The Board finds this opinion to be highly probative and it is afforded the greatest weight.

As such, the evidence fails to establish that the Veteran's right eye cataract surgery in January 2008 was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was due to an event not reasonably foreseeable.  As such, the criteria for an 1151 claim have not been met for residuals of right eye cataract surgery due to VA medical treatment in January 2008, and the Veteran's claim is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of right eye cataract surgery due to VA medical treatment in January 2008 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


